Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 6, 2022.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 04/06/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
	37 CFR 1.121(c) states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended."
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of "original," "withdrawn" or "previously presented" will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of "withdrawn" or "previously presented." Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.
	
	Applicant’s amendment to the claims does not comply with one or more of these requirements, as follows: 
	(1) The amendment improperly lists claim 6 with the identifier “currently amended”, when in fact, claim 6 is “original” because none of the claim text was amended with markings. 
	(2) The amendment improperly lists claim 9 with the identifier “withdrawn”, when in fact, claim 9 is “withdrawn -- currently amended” because the claim text was amended with markings.
	While it would be proper to reject entry of the present amendment for noncompliance, it is instead respectfully offered as a reminder that Applicant must comply with the requirements of 37 CFR 1.121(c) when making amendments to the claims in order to avoid the issuance of a Notice of Non-responsive Amendment which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue. 


		

Amendments
           Applicant’s amendment to the claims, filed 04/06/2022, is acknowledged. 
	Claims 2 and 7 are cancelled.
	Claims 1 and 9 are amended.
	Claims 1, 3-6, 8-15 are pending.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species.
Claims 1, 3-6 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US2018/034928, filed 05/29/2018, claiming priority based on U.S. Provisional Patent Application No. 62/512,337, filed 05/30/2017.
	

Information Disclosure Statement
The information disclosure statement (IDS) filed 04/06/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the following reasons. 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
In this case, NPL citation #3 (DIAS, et al., "Microcarriers with Synthetic Hydrogel Surfaces for Stem Cell Expansion", Adv Healthc Mater, August 6, 2017, vol. 6,pp.-1-9) is defective for one or more of these requirements. NPL citation #3 provides a publication date of “August 6, 2017”; however, the reference document has an earlier publication date of May 16, 2017, as shown on the bottom of page 8. A publication date of May 16, 2017 properly indicates that the reference document was publicly available prior to Applicant’s priority claim of May 30, 2017.
All other references cited in the IDS filed 04/06/2022 have been lined-through because each and every one was previously cited and considered in the IDS filed 01/13/2020.


Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 01/31/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Objections to the Specification
35 U.S.C. 132(a) - New Matter:
The amendment filed 04/06/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The specification as originally filed, on page 2, provides the following passage:
In certain embodiments, the composition comprises 40 - 60 mg/mL PEG-NB, 4mM - 12mM degradable KCGGPQGIWGQGCK cross-linker, 0.1 mM - 2.0 mM cyclic RGD, and 0.35 and 4.0 mM linear RGD. In other embodiments, the film of a cross-linked PEG comprises 30% to 70% by weight PEG.

In the amendment filed 04/06/2022, Applicant deleted and replaced this passage with the following:
In certain embodiments, the composition comprises 60 mg/mL PEG-NB, 4mM degradable KCGGPQGIWGQGCK (SEQ ID NO; 1) cross-linker, 0.1 mM - 0.6 mM cyclic RGD, and 0.35 and 0.8 mM linear RGD. In other embodiments, the film of a cross-linked PEG comprises 30% to 70% by weight PEG.

This amendment introduces new matter as shown above. Examiner cannot identify written support for this amendment in the specification. Applicant’s remarks filed 04/06/2022 are silent to this amendment to the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.


Improper Use of Trademarks:
	The previous objection to the disclosure for the use of improperly demarcated trademarks is maintained.
	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “Matrigel” (U.S. Registration No. 1,721,244), which appears on page 13 in the specification as originally filed. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks. Failure to correct all instances of improperly demarcated trademarks in the instant application will delay mailing of a Notice of Allowance in the event that claims are found allowable.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drafted in such a way as to render the subject matter Applicant is attempting to claim generally unclear and indefinite, for the following reasons:
Paragraph “a)” of claim 1 recites “a compound selected from the group consisting of Tris(bipyridine)ruthenium(II) chloride ([Ru(bpy)3]Cl2 (RuBPY3) and camphorquinone”. Readily apparent is that this recitation comprises unbalanced parentheses. In particular, the opening round bracket “(”, immediately prior to “[Ru(bpy)3]Cl2”, does not have a corresponding closing round bracket “)” in the claim. Accordingly, the claims as drafted possess a clear error, and one would have to guess if the opening round bracket “(” is inadvertent or guess where the closing round bracket “)” should be placed in the claim.
The meaning of the phrase “Tris(bipyridine)ruthenium(II) chloride ([Ru(bpy)3]Cl2 (RuBPY3)” is also unclear for the following reasons. One of ordinary skill in the art would have understood [Ru(bpy)3]Cl2 to be the chemical formula, or abbreviation, of the compound Tris(bipyridine)ruthenium(II) chloride. See page 1 of the specification. However, the term “RuBPY3” (which also appears in dependent claim 6) is neither defined by the claim nor the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term “RuBPY3”. For example, it is unclear whether the term “RuBPY3” is equivalent to the salt complex [Ru(bpy)3]Cl2 or refers only to the cation [Ru(bpy)3]2+. Another example, it is unclear if the term “RuBPY3” includes not only [Ru(bpy)3]Cl2 but also embraces other salt complexes wherein the chlorides are replaced with other anions, such as hexafluorophosphate (PF6-). 
In papers filed 04/06/2022, Applicant argues that Figure 1 shows that term “RuBPY3” clearly refers to “a salt”. See page 7 of Applicant’s reply. This is not persuasive because Figure 1 is not a definition of the term “RuBPY3”. Further, Applicant’s position that “RuBPY3” refers to “a salt” fails to clarify whether the term “RuBPY3” is limited to the salt [Ru(bpy)3]Cl2 or whether the term also embraces other salt complexes, such as [Ru(bpy)3](PF6)2.
Finally, to the extent that “Tris(bipyridine)ruthenium(II) chloride ([Ru(bpy)3]Cl2” is a narrow limitation that falls within the scope of the broad limitation “RuBPY3”, as discussed above, it is noted that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, the claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 3-6 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0004455 A1 to Song et al., as evidenced by Ge et al. (2015) “Synthesis and evaluation of a novel co-initiator for dentin adhesives: polymerization kinetics and leachables study” JOM, 67(4), 796-803.
This rejection is newly applied.
Song discloses a hydrogel composition (par. 8-10) comprising:
a photoinitiator (par. 83),	
an amine compound (par. 108),
a crosslinker having at least two thiol groups (par. 86), and 
a peptide including arginine-glycine-aspartate (RGD) sequences (par. 16, 53).
Song discloses that the “photoinitiator” can be at least one selected from a group comprising camphorquinone, among others, including potassium persulfate (par. 83).
Song discloses that the dithiol crosslinker is specifically 1,6-hexanedithiol or dithiothreitol (par. 87). 1,6-Hexanedithiol and dithiothreitol are both dithiol-terminated cross-linkers (Official Notice taken, if necessary). 
In the working examples, Song discloses that the peptide including RGD sequences is specifically cysteine-RGD (CRGD). See par. 639; see also par. 652, 670, and 706).
As discussed above, Song discloses that the composition comprises an amine compound (par. 108). One of ordinary skill in the art would have recognized an “amine compound” to be a “co-initiator” in a photoinitiator system, including those using camphorquinone, as evidenced by Ge (see page 796).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0004455 A1 to Song et al.; and Ge et al. (2015) “Synthesis and evaluation of a novel co-initiator for dentin adhesives: polymerization kinetics and leachables study” JOM, 67(4), 796-803, as applied to claim 1 above.
This rejection is newly applied.
Ge discloses that ethyl-4-(dimethylamino) benzoate (EDMAB) is an aryl amine co-initiator that has been widely used in combination with camphorquinone (CQ) as a photoinitiator system. See page 796; see Table 1. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an amine compound, as taught by Song, with the aryl amine EDMAB, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because EDMAB has been widely used in combination with CQ, as discussed above.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0004455 A1 to Song et al.; and Ge et al. (2015) “Synthesis and evaluation of a novel co-initiator for dentin adhesives: polymerization kinetics and leachables study” JOM, 67(4), 796-803, as applied to claim 1 above; and in further view of Fuchs et al. (2012) "Photopolymerization and photostructuring of molecularly imprinted polymers for sensor applications," In SENSORS, 2012 IEEE (pp. 1-4), IEEE.
This rejection is newly applied.
Ge discloses that amine compounds are co-initiators in photoinitiator systems comprising camphorquinone (CQ). See page 796; see Table 1. Prior to the effective filing date of the instantly claimed invention, Fuchs discloses that N-phenylglycine is a “typical” co-initiator of type II photoinitiators, including CQ, in the field of photoinduced polymerization. See pg. 2, col. 2. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute an amine compound, as taught by Song, with N-phenylglycine, as taught by Fuchs, with a reasonable expectation of success because N-phenylglycine is a typical co-initiator of type II photoinitiators such as CQ, as discussed above, and the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0004455 A1 to Song et al.; and Ge et al. (2015) “Synthesis and evaluation of a novel co-initiator for dentin adhesives: polymerization kinetics and leachables study” JOM, 67(4), 796-803, as applied to claim 1 above; and in further view of US 2016/0129149 A1 to Elisseeff et al. (published: 12 May 2016).
This rejection is newly applied.
As discussed above, Song discloses that the “photoinitiator” includes potassium persulfate (par. 83). One of ordinary skill in the art would have recognized that potassium persulfate, as disclosed by Song, and sodium persulfate, as recited in claim 3, are both salts of persulfate. Moreover, Elisseeff teaches potassium persulfate and sodium persulfate are both polymerizing initiators (par. 103-104). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute potassium persulfate with sodium persulfate with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/095240 A1 to Lim et al. (published: 8 Jun 2017, filed: 2 Dec 2016); and Le et al. (2015) “Hydrogel arrays formed via differential wettability patterning enable combinatorial screening of stem cell behavior” Acta biomaterialia, 34, 93-103.
This rejection is newly applied.
Lim discloses a hydrogel composition comprising tris(2,2-bipyridyl)-dichlororuthenium(II) hexahydrate ([Ru(bpy)3]Cl2 • 6H2O) and sodium persulfate (SPS). See page 7, lines 33-37. Under the broadest reasonable interpretation, [Ru(bpy)3]Cl2 • 6H2O and SPS read on “photoinitiator” and “co-initiator”, as recited in the claims, because the ruthenium based transition metal complex ([Ru(bpy)3]Cl2) and sodium persulfate (SPS) cooperate together to initiate crosslinking of polymers when irradiated with visible light. See page 2, lines 15-34; see also page 13, lines 11-27. 
Lim further discloses that the composition comprises dithiothreitol (DTT) as a crosslinker. See pages 16-17, joining paragraph; see also page 32, lines 27-36. The crosslinker dithiothreitol (DTT) reads on “a di-thiol-terminated cross-linker”, as recited in the claims, because dithiothreitol (DTT) comprises two terminal thiol (-SH) functional groups (Official Notice taken, if necessary).
Lim further discloses that hydrogel composition comprises encapsulated biological cells (pg. 8, ll. 30-31), including mesenchymal stromal cells (MSCs) (pg. 16, first paragraph). See also pages 17-18, joining paragraph. Prior to the effective filing date of the instantly claimed invention, Le discloses photopolymerizing hydrogel compositions comprising CRGDS peptides (i.e. a cysteine-terminated RGD peptide), and that CRGDS peptides enhance attachment, spreading, and proliferation of MSCs. See Abstract; see Section 2.2 on pages 94-95. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the hydrogel composition, as taught by Lim, to further comprise a CRGDS peptide, as taught by Le, with a reasonable expectation of success because, as discussed above, Lim discloses that the hydrogel composition comprises MSCs and Le discloses that CRGDS peptides enhance attachment, spreading, and proliferation of MSCs.


Claim 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/095240 A1 to Lim et al. (published: 8 Jun 2017, filed: 2 Dec 2016); and Le et al. (2015) “Hydrogel arrays formed via differential wettability patterning enable combinatorial screening of stem cell behavior” Acta biomaterialia, 34, 93-103, as applied to claims 1 and 3 above; and in further view of Rivarola et al. (2009) “A visible light photoinitiator system to produce acrylamide based smart hydrogels: Ru(bpy)3+2 as photopolymerization initiator and molecular probe of hydrogel microenvironments” Polymer, 50(14), 3145-3152; Greene et al. (2016) “Comparative study of visible light polymerized gelatin hydrogels for 3D culture of hepatic progenitor cells” Journal of Applied Polymer Science, 134(11), 10 pages; and Fuchs et al. (2012) "Photopolymerization and photostructuring of molecularly imprinted polymers for sensor applications," In SENSORS, 2012 IEEE (pp. 1-4), IEEE.
This rejection is newly applied.
Prior to the effective filing date of the instantly claimed invention, Rivarola is relevant prior art for teaching that aromatic amines (aryl amines) are useful co-initiators (electron donors) in photopolymerization systems comprising tris(2,2’-bipyridine)ruthenium (II) (Ru(bpy)3+2). See pages 3145-3146. In addition, prior to the effective filing date of the instantly claimed invention, the ordinary skilled artisan understood that ruthenium ([Ru(bpy)3]2+) is a type II photoinitiator that absorbs visible light, as disclosed by Greene (page 1, col. 2), and further that N-phenylglycine (an aryl amine) is a typical co-initiator of type II photoinitiators that absorb visible light, as disclosed by Fuchs (see page 2, col. 2). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the hydrogel composition, as taught by Lim, to further comprise N-phenylglycine (an aryl amine) with a reasonable expectation of success because aryl amines are useful co-initiators in photo-polymerization systems comprising Ru(bpy)3+2 (a type II photoinitiator) and N-phenylglycine (an aryl amine) is a typical co-initiator of type II photoinitiators that absorb visible light, as discussed above.
Claim 6 recites ranges for the mass concentrations of RuBPY3, SPS, and N-phenyl glycine used in the claimed composition. Differences in concentration will not support the patentability of subject matter taught or fairly suggested by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, a composition comprising RuBPY3, SPS, and N-phenyl glycine, as claimed, would have been prima facie obvious over the prior art for the reasons discussed above, and there is no evidence of record that the mass concentrations of RuBPY3, SPS, and N-phenyl glycine, as recited in claim 6, are critical. For these reasons, and for the reasons discussed above, the mass concentration ranges recited in claim 6 would have been prima facie obvious over the prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633